Citation Nr: 9916367	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-32 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as a result of VA treatment for a 
fracture of the left tibia and fibula.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma. 



FINDING OF FACT

There is competent medical evidence of a nexus between a 
current left leg disability and treatment by the VA for a 
fracture of the left tibia and fibula.



CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for additional disability as a result of VA treatment 
for a fracture of the left tibia and fibula is well 
grounded.38 U.S.C.A. §§ 1151, 5107(West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.102, 3.800 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon a review of the evidence in this case, the Board finds 
that the veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability as a result of 
treatment by the VA for a fracture of the left tibia and 
fibula is well grounded in view of the provisions of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that the veteran's claim is plausible and capable of 
substantiation.  The Board has reached this finding upon a 
review of statements by a private physician and the 
representative's "Senior Medical Consultant", dated in 
February 1996 and May 1999, which suggest additional 
disability as a result of surgery at a VA facility for a 
fracture of the left tibia and fibula.  This evidence 
indicates a current disability and a nexus between such a 
disability and VA treatment.



ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for additional disability as a result of VA treatment 
for a fracture of the left tibia and fibula is well grounded.



REMAND

Having found the veteran's claim to be well grounded, the VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes securing medical records 
to which a reference has been made, as well as conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993). 

The veteran was treated for a fracture of the left tibia and 
fibula at a VA facility in 1950, and he underwent open 
reduction and internal fixation of this fracture.  In an 
April 1996 statement, William F. Price, M.D., noted that the 
veteran's left leg was three-quarters of an inch longer than 
his right leg and indicated that the discrepancy in the 
veteran's leg length "very possibly could be secondary" to 
the noted surgery.  Dr. Price also indicated that the 
veteran's leg length discrepancy caused him to walk with his 
pelvis tilting, resulting in low back pain, and that the 
veteran was currently being treated symptomatically for this 
condition.  However, it is not clear from the record where or 
from whom the veteran received such treatment, as there are 
no records of such treatment in the claims file. 

The Board also finds that the evidence is unclear as to the 
nature, extent, and etiology of any current additional 
disability of the left leg or back.  In an August 1997 
opinion, a VA doctor indicated that she found no additional 
left leg disability as a result of VA surgery, and she noted 
that two recent VA examinations, from June 1993 and December 
1996, revealed a normal gait.  However, the veteran's left 
lower extremity has not been examined in conjunction with 
this claim, and, in a May 1999 statement, Dr. Nikita Tregubov 
opined that improper VA care was at least as likely as not 
the cause of the three-quarters of an inch discrepancy 
between the legs.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical providers who 
have treated him for left leg and back 
disorders since his VA surgery in 1950.  
After securing the necessary releases, 
the RO should obtain and associate with 
the claims file any records of medical 
treatment reported by the veteran.  
Specifically, the RO should request 
records from William F. Price, M.D.  

2.  Then, the RO should afford the 
veteran an examination to determine the 
nature and etiology of any disorders of 
the back and left lower extremity.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished, but 
should include accurate measurement of 
the veteran's lower extremities to 
document the extent of any leg length 
discrepancy.  Based on a review all 
pertinent medical records associated with 
the claims and the findings of the 
examination the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that any current 
back and/or left lower extremity 
disorders, if present, resulted from the 
veteran's 1950 surgery.  If so, the 
examiner should provide an opinion as to 
whether such disorder(s) constituted a 
necessary consequence of such surgery.  
If the examiner concludes that the 
veteran did not incur any additional 
disability as a result of the VA surgery, 
or that any additional disability 
represented a necessary consequence of 
the surgery, this examiner should discuss 
the conclusions in conjunction with those 
of Drs. Price and Tregubov.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for review

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

